Citation Nr: 1604228	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  08-30 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinea cruris.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a bilateral foot disability, including as secondary to a service-connected back disability.

4.  Entitlement to service connection for bilateral patellofemoral syndrome, including as secondary to a service-connected back disability.

5.  Entitlement to service connection for bilateral shin splints, including as secondary to a service-connected back disability.  

6.  Entitlement to service connection for a bilateral leg disability, other than patellofemoral syndrome and shin splints, including as secondary to a service-connected back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to August 1993. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

In February 2012, July 2014, and August 2015, the Board remanded the case for further development, which has been completed.  

The Veteran appeared at a hearing before an Acting Veterans Law Judge in January 2011, who has since left the Board; consequently, another hearing was held in December 2015 before the undersigned Veterans Law Judge.  

The issues of service connection for a bilateral foot disability; bilateral patellofemoral syndrome; bilateral shin splints; and a bilateral leg disability other than patellofemoral syndrome and shin splints are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, tinea cruris is attributable to his service.  

2.  The Veteran does not have a right ear hearing disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinea cruris are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for establishing service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist
VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).
With respect to the claim for service connection for tinea cruris, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

As to the claim for service connection for right ear hearing loss, a standard July 2007 letter satisfied the duty to notify provisions.
The Veteran's service treatment records, as well as all identified post-service VA and private treatment records, have been obtained.  
The Veteran was provided VA audiological examinations in January 2008 and March 2012.  The examination reports are sufficient evidence for deciding the claim, as they are based upon consideration of the Veteran's prior medical history and examinations; they describe the disability in sufficient detail so that the Board's evaluation is a fully informed one; and they contain reasoned explanations.  Thus, VA's duty to assist has been met.
II.  Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Tinea Cruris

As a preliminary matter, the Board notes that in a July 2007 statement, the Veteran limited this issue to service connection for a skin disability affecting the groin.  Thus, any skin disabilities not affecting the groin area are not part of the appeal and will not be addressed.

The Veteran has been diagnosed with tinea cruris, a skin rash affecting the groin area.  The Veteran testified at both Board hearings that he first observed a skin rash of the groin while in service.  While he did seek occasional medical treatment, he generally treated himself with over-the-counter remedies.  He reported that he has continued to experience the rash intermittently since his service.  

The Veteran's service treatment records show that he sought treatment for skin rashes affecting the groin, characterized as tinea cruris, in March 1987, September 1987, and June 1989.  His July 1993 separation examination, however, did not note any chronic skin rashes.

In October 2007, the Veteran sought VA treatment for a rash in the groin, which was described as a "new problem."  During his January 2011 hearing, the Veteran testified that the notation of "new problem" is incorrect, and reiterated that he had had the rash since his service.

The Veteran was afforded a VA examination in May 2012.  The examiner noted the episodes of tinea cruris during service, as well as the October 2007 post-service episode.  The Veteran advised the examiner that he experiences the rash about once a month, and that he self-treats with antifungal powder.    

The examiner concluded that the Veteran's current tinea cruris is not related to the tinea cruris in service, because the medical evidence of record showed that episodes of tinea cruris during service resolved after treatment, and there was "no [history] of fungal infection again until 2007."  The examiner concluded that the Veteran's tinea cruris is more likely than not due to the warm climate in which the Veteran currently resides.  The examiner's conclusions do not take into account the Veteran's statements as to continuity of tinea cruris symptomatology both during service and after.  

The Veteran is competent to report the onset and frequency of symptoms of a skin rash.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds that the Veteran's assertions as to a continuity of skin rash symptomatology since service are credible.  It is reasonable to presume that an individual who was experiencing frequent skin rashes, for which there is an effective over-the-counter remedy, would choose to self-treat rather than report for medical treatment for each instance of skin rash.  

Although the October 2007 VA outpatient treatment record notes that the Veteran's skin rash was a "new problem," the characterization does not state whether the problem was entirely new to the Veteran, or whether it simply indicates that the problem is not one that had been previously treated by VA.  The significant period of time between the Veteran's service and the first post-service report of skin rash in the medical evidence does not greatly diminish the probative value of the Veteran's statements, because the Veteran has testified that he self-treats the rash with over-the-counter remedies.  

The Board thus finds that the Veteran's statements as to a continuity of skin rash symptomatology are competent and credible, and thus highly probative.  The May 2012 VA examiner's report is of little probative value, as it failed to take the Veteran's assertions into account when reaching a conclusion as to the etiology of the Veteran's tinea cruris.  

In summary, a preponderance of the probative evidence supports a conclusion that the Veteran's tinea cruris first manifested during his service.  Service connection for tinea cruris is warranted.  





IV.  Right Ear Hearing Loss

The Veteran asserts that he has hearing loss in his right ear, which is attributable to acoustic trauma in service.  

For purposes of service connection, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the auditory thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The threshold question that must be addressed in hearing loss cases is whether the Veteran actually has a hearing loss disability as defined by VA.  Id.  In the absence of proof of a present disability, there is no valid claim (of service connection).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran's service treatment records contain multiple audiograms; none of them include audiometric findings consistent with a right ear hearing disability as defined by 38 C.F.R. § 3.385.  
	
Audiometric testing during a January 2008 VA examination revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
15
15

Speech recognition scores using the Maryland CNC were 100 percent in the right ear.  The examiner noted the Veteran's hearing was normal in the right ear.




A November 2008 hearing evaluation, conducted by a non-VA audiologist, showed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
n/a
20

Speech recognition was 100 percent in the right ear.  The audiologist characterized the Veteran's right ear hearing acuity as "essentially [within normal limits]."

Audiometric testing during a March 2012 VA examination revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
20
20

Speech recognition scores using the Maryland CNC were 100 percent in the right ear.  The examiner concluded that the Veteran's right ear hearing acuity was normal.

There is no indication that the Veteran has a right ear hearing disability for VA purposes.  38 C.F.R. § 3.385 (2015).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

While the Veteran may be competent to state that he has hearing difficulty, he is not competent to diagnose a hearing disability for VA purposes as defined by 38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The audiograms detailed above were conducted by licensed audiologists, who found the results to be valid; thus, they are of significant probative weight.  38 C.F.R. § 4.85.

In summary, the objective evidence of record reflects that the Veteran does not have a current right ear hearing loss disability for VA purposes.  Service connection for right ear hearing loss is denied.

ORDER

Service connection for tinea cruris is granted.

Service connection for right ear hearing loss is denied.


REMAND

In a December 2010 statement, the Veteran's representative presented the theory of service connection on a secondary basis for the issues remaining on appeal.  Appropriate notice as to the secondary service connection claims is required.  38 U.S.C.A. § 5103.

The Veteran was afforded VA examinations of his feet, legs and knees in March 2012.  In each case, the examiner noted that the Veteran's service treatment records were silent for treatment of such disabilities.  On that basis, the examiner concluded that the Veteran's bilateral foot, knee, shin and leg disabilities were less likely than not attributable to his service, and were more likely than not attributable to the Veteran's post-service occupation as a mail carrier.  In reaching a conclusion, the examiner did not consider the Veteran's competent lay assertions as to in-service foot, leg, and knee pain, which continued to affect the Veteran after his separation from service.  Thus, the Veteran must be afforded new VA examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was a longtime employee of the U.S. Postal Service.  His employment records have not been requested or received from the Office of Personnel Management (OPM); such records must be obtained upon remand.  38 C.F.R.                § 3.159(c)(2).  

Updated VA treatment records must also be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Provide proper notification and all required development with respect to the claims for service connection for a bilateral knee, foot, shin and leg disabilities on a secondary basis.    

2.  Obtain VA treatment records since October 2011.

3.  Obtain from OPM copies of the Veteran's medical records, including any disability retirement determination and all records used to support such a decision.  

4.  Then, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire record must be reviewed by the examiner.   

The examiner is to identify all disabilities affecting the Veteran's feet, knees, shins, and any other part of the lower extremities.  For each identified disability, the examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that the disability first manifested during the Veteran's active service.  The examiner is to accept as fact the Veteran's testimony that he had leg and foot pain throughout his period of service, and that such pain continued after his discharge from service.   

For each disability that the examiner finds did not manifest during service, he or she must state whether it is at least as likely as not (probability of 50 percent or greater) that the disability was caused or aggravated by the Veteran's service-connected back disability or right great toe disability, including any altered mechanics that may result from these disabilities.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If aggravation is found, the examiner must note the baseline level of severity of the nonservice-connected disability prior to aggravation by the service-connected back or right great toe disability.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  






The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


